Citation Nr: 1002237	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-09 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include anxiety and depression.

2.  Entitlement to service connection for a sleeping 
disorder.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
August 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, in which service connection 
for anxiety, depression, and a sleep disorder were denied.

The Veteran testified before the undersigned Veterans Law 
Judge in April 2007.  A transcript of the hearing is 
associated with the claims file.

During the April 2007 hearing, the Veteran's representative 
proposed re-characterizing the Veteran's claims for service 
connection for anxiety and depression as one involving 
service connection for an acquired psychiatric disorder to 
include anxiety and depression.  During the pendency of the 
appeal, the U.S. Court of Appeals for Veterans Claims in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) also essentially 
determined that the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
Accordingly, the issues of service connection for anxiety and 
depression have been recharacterized as one issue; service 
connection for an acquired psychiatric disorder to include 
anxiety and depression.  

The Board remanded this case for additional development in 
September 2007.  Most of the requested development was 
accomplished, although a medical opinion was not provided 
regarding the service connection claim for an acquired 
psychiatric disorder.  Given the fully favorable outcome 
below, however, a remand for correction of this deficiency is 
not warranted.
FINDINGS OF FACT

1.  The record shows treatment for anxiety in service; 
credible complaints of emotional problems since service; a 
current psychiatric diagnosis; and a medical opinion relating 
the current psychiatric diagnosis to service-connected 
tinnitus.

2.  The record shows a prescription for Valium in service; 
credible complaints of sleep problems since service; a 
current diagnosis of a sleep disorder; and a medical opinion 
relating the current sleep disorder to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder are met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.102, 3.303, 3.310(a) (2009).

2.  The criteria for service connection for a sleep disorder 
are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a). 

The regulation concerning secondary service connection, 38 
C.F.R. § 3.310, was amended effective October 10, 2006.  See 
71 FR 52744-47, (Sept. 7, 2006).  The intent was to conform 
to the regulation to Allen v. Brown, a U.S. Court of Appeals 
for Veterans Claims decision that clarified the circumstances 
under which a Veteran may be compensated for an increase in 
the severity of an otherwise nonservice-connected condition 
caused by aggravation from a service-connected condition.  
Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice- connected disease or injury.  See 38 
C.F.R. § 3.310 (2009).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for an acquired 
psychiatric disorder and a sleeping disorder.  Service 
treatment records show that the Veteran was treated for 
anxiety during active service in November 1974, including the 
prescription of Valium.  In a hearing before the undersigned 
Veterans Law Judge, the Veteran testified that he believed 
his anxiety, depression, and sleeping disorder had their 
onset during active service, as a result of the experiences 
he had during active service, including the tremendous 
anxiety he had for the service members under his leadership 
during boot camp, where he served as a squad leader; a 
responsibility he took seriously.  In addition, he witnessed 
the aftermath of the suicide of a recruit.

Lay witness statements submitted by an individual who served 
with the Veteran attested to the Veteran's inability to sleep 
during active service.  The Veteran's wife also submitted a 
statement that she had been married to the Veteran for 30 
years and he had never really slept much more than five hours 
on a good night.  She indicated that the Veteran complained 
that he could not sleep because of the ringing in his ears 
and that the ringing in the ears and loss of sleep caused him 
to be moody and resulted in arguments.

The Veteran, his fellow serviceman, and his wife are 
competent to state that they observed the Veteran having 
trouble sleeping or going through emotional problems.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay persons 
are not competent to offer medical opinions; however, lay 
evidence alone is competent where the issues are factual in 
nature, e.g., in-service injury or incident).  The factual 
basis may be established by medical evidence, competent lay 
evidence, or both.  38 C.F.R. § 3.307(b).  While the Veteran 
was not actually treated for a sleep disorder in service, he 
was given a prescription for Valium.  The Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 
2006).  There is no reason shown to doubt the Veteran's, his 
fellow serviceman's, or his wife's credibility in this 
regard.

The Veteran is currently diagnosed with anxiety, depression, 
and insomnia per VA and private treatment records dated since 
2005.  A sleep study performed in June 2009 shows a diagnosis 
of mild to moderate obstructive sleep apnea.

As the record shows current psychiatric and sleep disorders, 
in-service treatment for anxiety and a prescription for 
Valium, and competent lay evidence of problems with sleep and 
anxiety since service, the determinative issue is whether 
there is a relationship between the present psychiatric and 
sleep disorders and service, or a service-connected 
disability.

In an April 2007 statement, the Veteran's private treating 
physician offered the opinion that the Veteran's bilateral 
tinnitus is a main factor in his depression and sleep 
problems.  The same physician submitted another statement in 
October 2007 that the Veteran's psychiatric conditions, in 
her opinion, were most certainly related to his extreme 
tinnitus and also possibly some posttraumatic stress disorder 
(PTSD) type issues.  He had depression, anxiety, and panic 
attacks that he had had for some time now.  He also had a lot 
of associated insomnia that they were still working on.  In 
her opinion, especially anxiety came in large part due to his 
tinnitus, which could "drive people crazy."  His 
depression, anxiety, panic attacks, and insomnia were all 
intertwined where one would make the others worse, and these 
were in large part due to his tinnitus.

A July 2009 VA examination report notes the Veteran stated 
that his biggest problem was still with sleep.  The examiner 
indicated a review of the claims file and noted the Veteran's 
history.  The examiner also indicated that the Veteran 
appeared to be a reliable historian.  The Veteran described 
long-standing insomnia, where he had much difficulty with 
sleep onset often going to sleep in the very early morning 
hours after much difficulty.  He stated that this had been 
the case since he was in basic training in the Marines when 
his platoon, including the fire guards, fell asleep and their 
drill instructors were so furious that they continued to 
harass and physically abuse the trainees throughout the rest 
of their training, terrifying them as to the consequences of 
oversleeping.  The Veteran stated that he would awake at 
night quite easily and had extreme difficulty going to sleep.  
The examiner found that the Veteran's description of physical 
abuse met the qualifications for trauma leading to PTSD but 
he did not describe painfully re-experiencing the phenomenon 
or avoidance and withdrawal symptoms of PTSD.  He also did 
not particularly describe depression symptoms except for some 
degree of social withdrawal and anxiety currently being 
treated with medication.  The Axis I diagnosis was primary 
insomnia.  The examiner found that the Veteran suffered from 
long-standing insomnia and that his history was a credible 
one of having undergone a very stressful experience in basic 
training, which appeared to have set in motion his long 
standing difficulties with sleep disturbance.  It appeared 
the sleep disturbance caused difficulty with fatigue and 
concentration impacting to some degree his functioning at 
work when he was still working and continued to cause some 
degree of social isolation.  On an addendum to this report, 
the examiner stated that as clearly described in the previous 
examination, the Veteran had the onset of his sleep 
disturbance while on active duty and as a direct result of 
events that occurred while he was on active duty.  The 
diagnosis of primary insomnia remained unchanged.

The record shows a private medical opinion that relates the 
sleep disorder and psychiatric problems to the Veteran's 
service-connected tinnitus.  The record also shows a VA 
medical opinion that relates the Veteran's sleep disorder 
directly to service.  There are no other medical opinions of 
record addressing the etiology of the sleep and psychiatric 
disorders.  

Giving all benefit of the doubt to the Veteran, the medical 
evidence supports the finding of service connection for a 
sleep disorder on a direct basis.  See 38 C.F.R. §§ 3.102, 
3.303.  The medical evidence also supports the finding of 
service connection for a psychiatric disorder, as directly 
secondary to the service-connected tinnitus.  See 38 C.F.R. 
§ 3.310(a).  Specifically, the records shows in-service 
treatment for anxiety and a prescription for Valium, credible 
complaints of emotional and sleep problems since service, a 
current psychiatric and sleep disorder diagnosis, and medical 
opinions relating the current psychiatric diagnosis to the 
service-connected tinnitus and the sleep disorder to both 
service and the service-connected tinnitus.

Even though 38 C.F.R. § 3.310(a) provides that the secondary 
condition shall be considered a part of the original 
condition, psychiatric symptoms would be rated separately 
from symptoms for tinnitus.  See 38 C.F.R. § 4.14.  For this 
reason, the Veteran is not prejudiced by the July 2009 
examiner's not considering whether the psychiatric condition 
is directly related to service as, either way, he will 
receive a separate rating for his psychiatric condition.

The Veteran's service connection claims for an acquired 
psychiatric disorder and a sleep disorder have been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the Veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder to include anxiety and depression is granted.

Entitlement to service connection for a sleeping disorder is 
granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


